Citation Nr: 0815248	
Decision Date: 05/08/08    Archive Date: 05/14/08

DOCKET NO.  07-17 250A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1961 to 
February 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2006 and August 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina, which denied the 
veteran's claim for service connection for psychiatric 
disability, to include post-traumatic stress disorder.  Per 
the veteran's June 2007 request, his claims file was 
transferred to the RO in Louisville, Kentucky.  

The veteran testified before the undersigned Veterans Law 
Judge at a February 2008 videoconference hearing.  A 
transcript of the hearing has been associated with the claims 
file.


REMAND

The Board finds that further evidentiary development is 
necessary before a decision can be reached on the merits of 
the veteran's claim for service connection for psychiatric 
disability, to include post-traumatic stress disorder (PTSD).  

The Board notes at the outset that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted in November 2000. See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

Service connection for PTSD requires:  (1) a medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); 
(2) a link, established by medical evidence, between current 
symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f) (2007).  

The veteran has contended that he has PTSD, as well as other 
mental disability, as a result of witnessing two helicopter 
crashes at sea and participating in a failed rescue attempt 
for the pilot and co-pilot of one of the downed aircraft.  
The RO denied the veteran's claim on the basis that it was 
unable to verify his claimed in-service stressor.  

A review of the veteran's claims file reflects that, with 
regard to his claimed in-service stressor, the veteran 
reported on his April 2006 and May 2006 stressor statements 
and in his February 2008 hearing testimony that while he was 
serving on board the USS Essex (CVS9), he witnessed two 
helicopter crashes within a short period of time.  As a crane 
operator on a disaster control team, he was responsible for 
lifting one of the downed helicopters from the water after 
divers had hooked a cable to it.  As he was lifting the 
aircraft from the water, the cable snapped, and the 
helicopter fell back into the ocean and sank.  The veteran 
testified in his hearing that as he was raising the cable, he 
could see the faces of the pilot and co-pilot in the cockpit.  
The veteran further testified that the bodies of the pilot 
and co-pilot were never recovered and that he does not know 
if they were killed in the crash or if they drowned following 
the fall from the snapped cable.  He stated that he blames 
himself for their deaths.  

The Board notes that in his April 2006 stressor statement, 
the veteran identified the helicopter crash as occurring in 
October 1962.  In the May 2006 statement, the veteran 
identified the crash as occurring in October 1963.  The RO 
was unable to contact the veteran to clarify the date of the 
alleged incident and thus did not attempt to seek 
verification of the alleged incident.  The veteran has since 
submitted evidence to the Board in the form of a list of 
service members who he alleges were killed in the two 
helicopter crashes he witnessed while onboard the USS Essex.  
He has provided the service members' full names and has 
identified the date of the incidents as November or December 
1963.  The Board finds that this newly submitted evidence is 
sufficiently specific to allow further inquiry into whether 
military records are available documenting the events.  

The Board thus finds that the veteran has provided sufficient 
information for the RO to request that the United States Army 
and Joint Services Records Research Center (JSRRC) undertake 
research to verify the occurrence of the November 1963 or 
December 1963 helicopter crashes, including a list of the six 
men who allegedly died in the incidents.  Therefore, the RO 
should prepare a report detailing the stressors identified in 
the veteran's claims file and contact the United States Army 
and Joint Services Records Research Center (JSRRC) (formerly 
the United States Armed Services Center for Unit Records 
Research (CURR)), and any other appropriate source(s), for 
verification of the claimed stressor.  Deck logs and ship 
histories should be searched. 

The agency of original jurisdiction (AOJ) is reminded that 
requiring corroboration of every detail, including the 
veteran's personal participation, defines "corroboration" 
far too narrowly.  Suozzi v. Brown, 10 Vet. App. 307, 311 
(1997).  The records need only imply the veteran's 
participation (e.g., not controvert the veteran's assertion 
that he was present when the events the records establish 
that his unit experienced occurred).  See also Pentecost v. 
Principi, 16 Vet. App. 124, 128-129 (2002).  In Suozzi, the 
United States Court of Appeals for Veterans Claims (Court) 
held that a radio log showing that the veteran's company had 
come under attack was new and material evidence to warrant 
reopening a claim of service connection for PTSD, despite the 
fact that the radio log did not specifically identify the 
veteran's participation.  Suozzi, 10 Vet. App. at 310.  The 
Court also stressed that the evidence favorably corroborated 
the veteran's alleged in-service stressor.  Id. at 311.  
Reaffirming its holding in Suozzi, the Court stated in 
Pentecost that, although unit records did not specifically 
identify a veteran as being present during rocket attacks, 
the fact that he was stationed with a unit that was present 
while such attacks occurred objectively corroborated his 
claim of having experienced rocket attacks.  Pentecost, 16 
Vet. App. at 128.  

Regarding diagnosis of the veteran's mental disabilities, the 
Board first acknowledges that the veteran's service medical 
records are silent as to any complaints of or treatment for 
symptoms of PTSD or any other psychiatric disorder.  Post-
service medical records, however, reflect that several VA 
medical professionals have identified the veteran as 
suffering from PTSD.  In that connection, the veteran's 
claims file contains an April 2005 initial treatment note 
from VA's Orangeburg County Clinic in Orangeburg, South 
Carolina (Clinic), in which the examining social worker 
listed the veteran's provisional diagnosis as chronic and 
severe PTSD, adjustment disorder with anxious and depressed 
mood, and social isolation as a result of his PTSD symptoms.  
In a treatment note from a second April 2005 VA visit, the 
treating nurse practitioner also gave the veteran a 
provisional diagnosis of PTSD during a supportive counseling 
and medication evaluation session.  Notes from the veteran's 
May 2005, July 2005, August 2005, and December 2005 Clinic 
treatment-during which he was treated by both a licensed 
social worker and a physician-all identify the veteran's 
diagnosis as PTSD with anxiety disorder with anxious and 
depressed mood.  Other Clinic treatment notes from May 2005 
and January 2006 reflect "rule-out" and provisional 
diagnoses of PTSD but note that the veteran continued to 
complain of PTSD symptoms such as nightmares and flashbacks.  

In light of the veteran's current contentions and the 
assessments discussed above, the Board finds it necessary to 
secure another examination to ascertain whether the veteran 
in fact has PTSD.  See 38 U.S.C.A. § 5103A(d) (West 2002 & 
Supp. 2007); Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991) (where the record does not adequately reveal the 
current state of the claimant's disability, a VA examination 
must be conducted).  The Board will therefore remand to 
afford the veteran a new VA examination in order to obtain a 
current diagnosis based on both examination and a thorough 
review of his claims file.  Specifically, the veteran should 
be afforded a psychiatric evaluation to include particular 
attention to the PTSD diagnoses assigned to him in prior 
Clinic treatment.  In the report, the examiner should address 
the "rule-out" and provisional nature of some of those 
diagnoses, as well as the relationship between any diagnosed 
PTSD and the veteran's claimed in-service stressor.

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, could result in a 
denial of his claim.  See 38 C.F.R. § 3.655(b) (2007).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient information 
and, if necessary, authorization to enable 
VA to obtain any additional pertinent 
evidence not currently of record.  The 
veteran should also be invited to submit 
any pertinent evidence in his possession, 
and the originating agency should explain 
the type of evidence that is his ultimate 
responsibility to submit.  The letter 
should clearly explain to the veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).  

2.  Following any additional responses 
received from the veteran, a letter should 
be prepared asking JSRRC to provide any 
available information that might 
corroborate the veteran's alleged in-
service stressors.  JSRRC should be 
provided with a description of the alleged 
stressors identified by the veteran (as 
noted in the veteran's April 2006 and May 
2006 statements, as well as his February 
2008 hearing testimony), as well as copies 
of any relevant documents and/or any 
statements made by the veteran or any 
information contained therein.  The 
investigation into the stressors should 
include a search of deck logs and ship 
histories.  Any additional action 
suggested by JSRRC should be accomplished.  

3.  After receiving a response from JSRRC 
(and any other contacted entity) and 
associating with the claims file all 
available records and/or responses 
received pursuant to the above-requested 
development, the veteran should be 
scheduled for VA psychological 
examination.  The claims file should be 
reviewed by the examiner.

Psychological testing should be conducted 
with a view toward determining whether the 
veteran in fact meets the criteria for a 
diagnosis of PTSD.  The examiner should 
thereafter review the veteran's claims 
file and test results, examine the 
veteran, and provide an opinion as to 
whether the veteran has symptomatology 
that meets the diagnostic criteria for 
PTSD.  The examiner should identify the 
specific stressor underlying any diagnosis 
of PTSD and should comment upon the link 
between the current symptomatology and the 
veteran's in-service stressor.  The 
examiner should also provide an opinion as 
to the medical probabilities that any 
other diagnosed psychiatric disability is 
attributable to the veteran's period of 
military service.  A complete rationale 
should be provided for all opinions 
expressed.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
claim on appeal should be adjudicated in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative must be furnished a 
supplemental statement of the case (SSOC) 
and afforded the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified.  
The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

